               2:19-cv-02186-CSB # 1            Page 1 of 7
                                                                                                                        E-FILED
                                                                                       Friday, 12 July, 2019 11:05:55 AM
                                                                                           Clerk, U.S. District Court, ILCD
                            Wnttcb $tates tllistrict Qtourt FILED
                                   CENTRAL DISTRICT OF ILLINOIS                               JUL 12 2019
                                                                                           CLERKOl"THE
                                                                                       ct:•-u.s.   o1sm1cr ccoum
                                                                                          ,. 1 RAL DISTRJ   0URT
                                                   )                                         URSANA,   /fliitI~L1NO/$
                                                   )
                           Plaintiff               )
                                                   )
                  vs.                              )                    Case No.   f   q_:) \folo
                                                   )        (The case number will be assigned by the clerk)
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
                           Defendant( s)           )

(List the full name of ALL plaintiffs and defendants in the caption above. If you need more room, attach a
separate caption page in the above format).

                                                COMPLAINT"

hzdicate below the federal legal basis for your complaint, if knmvn. This form is designed primarily.for prose
prisoners challenging the constitutionality of their conditions of confinement, claims which are often brought
 under 42 U.S. C § 1983 (against state, county, or municipal defendants) or in a "Bivens" action (against federal
defendants). However, 42 U.S. C. § 1983 and "Bivens" do not cover all prisoners' claims. Afany prisoners' legal
 claims arise_fi'om otherfederal laws. Your particular claim may be based on different or additional sources of
federal law. You may adapt this form to your claim or draft your own complaint.

•   42 U.S.C. §1983 (state, county or municipal defendants)

•   Action under Bivens v. Six Unknown Federallv'arcotics Agents, 403 U.S. 388 (1971)(federal defendants)

•   Other federal law:


    Unknown _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




      *Please refet to the instructions 1-vhenfilling out this complaint. Prisoners are not required to
      use this form or to answer all the questions on this form in order to file a complaint. This is not
      the form to file a habeas corpus petttion.
                2:19-cv-02186-CSB # 1                 Page 2 of 7


                                              I. FEDERAL JURISDICTION

        Jurisdiction is based on 28 U.S.C. § 1331, a civil action arising under the United States Constitution or
other federal la\V. (You may assert a d~fferentjurisdictional basis, if appropriate).

                                                      II. PARTIES

A Plaintiff:

          Full Name:    Rafla JJ 'T \tleJci nJ            Q
                                                               (lf

          Prison Identification Number: _o=·'_Q=---__,_Q-"---'f;t'---i_J._;7;__0_~_._ _ _ _ _ _ _ __

           Current address:    Ji[ Socrrh Sr.                        Dan v/ /le Il; 01~·3:1     ;;,




           Ve.c (lJ; );Oh       Counrx, J:i; I                       ( P5~8J
For additional plaintf(fs, provide the information in the same format as above on a separate page. If there is
more than one plaint{((, each plaintiff must sign the Complaint, and each plaintfflis responsible for paying his
or her own complete, separate filing.fee.

B. Defendants

   Defendant #1:

           Fu11 Name:    Ve. r rYJ i) l011 Counry
                                                  "
                                                                               ----L~It
                                                                                      1)


           CmTent Job Title:

           Current \Vork Address
                                     --------~------------

   Defendant #2:

           Full Name:    /5 N; S ), e Uy                      \-t t11,Ji 113
           Current Job Title: He01J !Vutse,
           Current Work Address L  £ S OU th
            l,Jg32

    Defendant #3:

           Full Name:
                          Cct.PF- ..rr,
                                   1 41 1" 1" 1




                                                              2
                 2:19-cv-02186-CSB # 1                      Page 3 of 7


          Cunent Job Title:              Ca
          Current Work Address _,,_2..,._·_£_,_5-"o""-'y_.._t.._____h_5_'"_t_
                                                                           .. __.DC..-.·_a.....,n...._V_,_,r''--1-U-=e_.I_L_,-
             &l8Ji
   Defendant #4:

          Full Name:

          Current Job Title:

          Cunent Work Address_·_______________________




    Defendant #5:

          Full Name:

           CutTent Job Title:

           CmTent Work Address
                                          ------------------------

For additional defendants, provide the information in the same format as above on a separate page.


                                                 III. LITIGATION HISTORY

           The "three strikes rule " bars a prisoner fi·om bringing a civil action or appeal in forma pauperis in
federal court fthat prisoner has 1'011 3 or more occasions, while incarcerated or detained in any facility, brought
 an action or appeal in a court of the United ,States that was dismissed on the grounds that it is frivolous,
 malicious, or fails to state a claim upon ,vhich relief may be granted, unless the prisoner is under imminent
 danger of serious physical injury. 28 U.S. C § 1915 (g).
                                            11




A. Have you brought any other lawsuits in state or federal cou1i dealing with the same facts involved

in this case?               Yes      •
lfyes, please describe _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




B. Have you brought any other lawsuits in federal court while incarcerated?

Yes   •
                                                                       3
                  2:19-cv-02186-CSB # 1            Page 4 of 7



C. If your answer to Bis yes, how many? _ _ _ Describe the lawsuit(s) below.


    1. Name of Case, Couii and Docket Number



    2. Basic claim made - - - - ~ - - - - - - - - - - - - - - - - - - - - -

    3. Disposition (That is, how did the case end? \Vas the case dismissed? Was it appealed? Is it still

pending?)


For additional cases, provide the above iriformation in the same format on a separate page.




                         IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

           Prisoners must exhaust available administrative remedies beforefi,ling an action in federal court about
 prison conditions. 42 US. C. § I 997e(a). You are not required to allege or prove exhaustion of administrative
  remedies in the complaint. However, your case must be dismissed if the defendants show that you have not
  exhausted your administrative remedies, or iflack t~[exhaustion is clearj,,om the complaint and its attachments.
· You may attach copies of materials relating to exhaustion, such as grievances, appeals, and ojj1cial responses.
  These materials are not required to file a complaint, but they may assist the court in understanding your claim.

 A. Is there a grievance procedure available at your institution? Yes    f     No

 B. Have you filed a grievance concerning the facts relating to this complaint?

            Yes   ~     No   •
 If your answer is no, explain why not _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 C. Is the grievance process completed?      Yes   ~     No   •




                                                         4
                     2:19-cv-02186-CSB # 1                   Page 5 of 7


                                           V. STATEMENT OF CLAIM

                        Ve_rm fl ion CounTV
Place(s) of the OCCUITence                                                ;
                                                                                   :fa//

Date(s) of the occunencef/'2_J/icr  l; }J,_, f?M,
State here briefly the FACTS that support your case. Describe what each defendant did to violate your federal
rights. You do not need to give any legal arguments or cite cases or statutes. Number each claim in a separate
paragraph. Unrelated claims should be raised in a separate civil action. .

THE COURT UR.GES YOU TO USE ONLY THE SPACE PROVIDED. Federal Rule o,fCivil Procedure 8(a)
requires only a "short and plain statement" of your claim s!io-wing that you are entitled to relief It is best to
include only the basic, relevant facts, including dates, places, and names.




 f't'~pond,      pro vi·cle. help \tlhef\ ..J:: J;J 8 e, -rhe. inimute -to
                     Of'                           I



s-rop bit-e/1:J r11y oo$e ·r:. rcf-Ol'TJ /I to ,r'1.e ofl1'ce{1j qnc;f
T- v11a,S --roJj_ -ro 30' --to my C-·e/1 c;tncl loct 1·-J' ·-r. te.±lA.>ed
 hec.uit~e T vJas bl:e ed ,toj f! rot:h thy 00~ e vv hete :c wa~
 b,'.·f-,   :I ·-ro}J         1he ofJ--,'c.J:r ]=_ trJcttYre:J 10 pr-c/2~                                         ch 0 r:gef   uflJ
a) o vJarrr '                              of ·r~e ciafVlct··    o m   e .---/,e
 Uh ki)olJJ n off ;c-er I' e .Pu seJ hoth reql'..ieYr5~ L wa~ ·then_ -r~l(ef\
         . he nur ·c wher                      'e(l ll. s1-J <fes·t cu,      blood
 \,,Jo r ~ --ro 6e prtJ -.formed on both of fA-2 ttnd +ot tYJeciJ cctl
"t'" f'leat:M e(lt ·-P-01 ·The b i±e ffitH t ~ D{'l 111 ii( +q ~ e I both te Ue -~·rs
                              1                                  11                                                            t
  We, re.. f'l { useJ :J: hotv /1aiJe. 5 cars t>n1 My £ace anJ Aose.
                                  j



'I a · s r; II di> nof , rw J ; f S hqve °' {; .f.e. f ~re ·,/1).
                                                        11


olifeaJe 6,(\ S:f-•d,, 1/,e Xne:ec~e,1T happcnecJ on -~/21j11' 1: 1rpM'
~here_ via~ b)ooJ To bfooJ Confac-r be.fvvo2n me,, anJ rnJ
            c.J:,e         Q-P- er    Ct   t.J   e e.           o.f       fy   e   )L,! . /   "   ·-rl, '2. ' >   ue.   thel




                                                                      5
              2:19-cv-02186-CSB # 1   Page 6 of 7




1="   100[<   a 1picruf\e, on ·f"he vlde@            bot    ·to (bvw Si>me t:?f
,t"t,e 1            --ro m +'-ace h                                ) . 1 ,r-he )If
                         T ·r     to., ' '   fie    'h Ve    diOI'   on.e ·vJ,eek\
                                                                     C>lie

·r:o               To  left me
                                  _,--
                                      p f'c~S chc;d'9 e~ an,l he Took two
 pie.tu.res. ar vJ-cel<_ Jq:t··et -l- 5-r/ fl hau e Jca rJ Dn tM y £nee
 tlntf · hJ~c,




                                             6
              2:19-cv-02186-CSB # 1              Page 7 of 7


                                            RELIEF REQUESTED
                                   (State what relief you want from the court,)




                                                                                                              not
                                                                                             .1,1C   C) j(l

                                                                                               '

                                                             Df)   fYI   i/   faU   Clnd      {)oS:,e




JURY DEMAND


                                                                                    ,2o~}q_




 Name of Plaintiff:                                          Inmate Identification Number:
               ,--··

·'AoruilJ      j        We,(9qnJ                             000 /;{o 170
 Address: )_ {:        5ourh Sr,                             Telephone Number:
         DanVi))e        =r=:L-)
                            l 1g3 J                           N/A


                                                         8
